Citation Nr: 0101003	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-17 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that denied the 
veteran's claim for service connection for asthma as not well 
grounded.


REMAND

The Board notes that the RO denied the veteran's claim for 
service connection for asthma as not well grounded.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103) eliminated the concept of a well-grounded 
claim and redefined VA's duty to assist the veteran in the 
development of a claim.  In this case, there is additional VA 
duty to assist the veteran in the development of her claim 
for service connection for asthma.

The report of the veteran's VA medical examination in January 
1997 notes that she receives benefits from the Social 
Security Administration (SSA) and that she has been 
hospitalized for treatment of asthma.  If the veteran is 
receiving SSA disability benefits, medical records in the 
possession of the SSA should be obtained.  Nor does the 
record show that the reports of her hospitalizations for 
treatment of asthma were obtained.

At a hearing before the undersigned in October 2000, the 
veteran testified to the effect that asthma was first 
diagnosed shortly after service and that the physician who 
diagnosed this condition related it to her respiratory 
problems in service.  She was given 60 days to submit this 
information.  A review of the record does not show receipt of 
this information.


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be asked whether 
she receives SSA disability benefits.  If 
she does, the RO should contact the SSA 
and obtain copies of all medical records 
in possession of that agency related to 
her claim for those benefits.  A copy of 
any SSA decision concerning disability 
benefits should also be obtained.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for heart and psychiatric 
problems since separation from service, 
including the dates and addresses of her 
hospitalizations for treatment of asthma 
and the name and address of the physician 
who linked her asthma to respiratory 
problems in service.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

The RO should notify the veteran of any 
unsuccessful efforts to obtain 
information, explain to her the efforts 
made to obtain the information, and 
describe the further action that will be 
taken with respect to her claim.

3.  After the above development, the RO 
should review the claim for service 
connection for asthma.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to her and her representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




